DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objection to the claims has been overcome.
Applicant’s arguments with respect to all the claim(s) have been considered but are moot because of the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tait (US 2018/0111527) in view of Learning (US 6655735).
Tait provides the details set forth in the previous Office Action, including a heater in the mat portion of the cushion, but lacks the specifics of a cover on top of the support mat that has an opening into which a headrest of the vehicle seat can be passed. 

It would have been obvious to modify Tait to include a cover  like that of Learning that has an opening that receives the headrest of the vehicle seat therethrough because doing so would provide the benefits of a protective cover that is water-impermeable yet breathable.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1.    A removable seat cushion (although functionally recited, the cushion comprising elements 10, 28, 34, 36 is removable, albeit with special tools) with a massage (via massage elements 124 shown in Figure 12) and heating function (via heating elements 20 shown in Figure 12) for placement on a motor vehicle seat (although functionally recited the identified cushion is shown on a motor vehicle seat), said removable seat cushion comprising:
a support mat configured for arrangement on a front of a backrest of a motor vehicle seat (support mat comprising elements 28, 34, 36 shown in Figure 12);
a cover arranged on top of the support mat, said cover having an opening dimensioned such that the headrest of the motor vehicle seat can be passed through the opening ( in accordance with the statement of obviousness above):
a fastener configured to removably fasten the removable seat cushion to the motor vehicle seat (fastener comprising, but not limited to, stitching shown by dashed lines in Figure 11, and any other mounting elements);

a heating device configured to heat the support mat (elements 20, 720).

2.    The removable seat cushion of claim 1, wherein the heating device includes a heating element which is laterally spaced from the actuators (element 20 is laterally spaced from the actuators 124, as shown in the view of Figure 12).

3.    The removable seat cushion of claim 2, wherein the heating element is spaced from the actuators at a distance of at least 7 cm (as appears would be the distance in a case where the actuators 124 are deflated to a degree that provides this distance).

4.    The removable seat cushion of claim 2, wherein the heating element is spaced from the actuators at a distance of at least 4 cm (as appears would be the distance in a case where the actuators 124 are inflated to a degree that provides this distance).

5.    The removable seat cushion of claim 2, wherein the heating element is spaced from the actuators at a distance of 1 cm (as appears would be the distance in a case where the actuators 124 are inflated to a degree that provides this distance).

8 (New) The removable seat cushion of claim 1, wherein each of the plurality of actuators is configured to be individually filled or emptied independently from the other .

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tait (US 2018/0111527) and Learning (US 6655735) in view of Feher (US 2006/0137358).
Tait provides the details set forth above, including a heater in the mat portion of the cushion, but lacks the specifics of disclosing that the heating device includes a PTC heater.  
On the other hand, Feher shows a cushion comprising a heating device that includes a PTC heater, as described in paragraph 0041.
It would have been obvious to replace or supplement the heaters of Tait with the PTC heater taught by Feher because doing so would provide the benefits that are inherent with the PTC heater such as positive temperature control.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

6.    The removable seat cushion of claim 1, wherein the heating device includes a PTC auxiliary heater (in accordance with the statement of obviousness above).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 


DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636